DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitener (U.S. Pub. No. 20150284924).
Regarding Claim 1, Whitener discloses a system, comprising: a tank comprising a lower wall and four side walls extending vertically from the lower wall and defining an interior space (paragraph 5); a lid disposed within the interior space (paragraph 1), the lid comprising: a first coated substrate (paragraph 5), comprising: a first substrate having a first thickness (paragraph 14); a first elastomer coating disposed on the first substrate (paragraph 16); and a first planar portion (paragraph 22); a second coated substrate (paragraph 5) in direct contact with the first coated substrate and positioned adjacent to the first coated substrate (paragraph 5), the second coated substrate comprising: a second substrate having a second thickness (paragraph 14); a second elastomer coating disposed on the second substrate (paragraph 16); and a second planar portion (paragraph 22); wherein the first and second planar portions are coplanar when the second substrate is positioned adjacent to the first coated substrate and perpendicular to each of the respective first and second thicknesses of the first and second substrates (paragraph 22); and a seam formed between the first and second coated substrates (paragraph 22 and 23).
Regarding Claim 2, Whitener discloses each of the first coated substrate and the second coated substrate independently has a width of about 1 m to about 2 m and a length of about 3 m to about 10 m (paragraph 20).
Regarding Claim 3, Whitener discloses the first thickness and the second thickness are independently about 0.5 inch to about 12 inches (paragraph 14).
Regarding Claim 4, Whitener discloses each of the first coated substrate and the second coated substrate comprises a foam material (paragraph 13).
Regarding Claim 5, Whitener discloses the foam material of each of the first coated substrate and the second coated substrate independently has a density of about 1 lb/ft3 to about 5 lb/ft3 (paragraph 13).
Regarding Claim 6, Whitener discloses the density is about 1.5 lb/ft3 to about 2.5 lb/ft3 (paragraph 13).
Regarding Claim 7, Whitener discloses the foam material of each of the first coated substrate and the second coated substrate is independently selected from the group consisting of polystyrene, polyisocyanurate, polyurethane, polyvinyl chloride, polyimide, silicone, and combination(s) thereof (paragraph 13).
Regarding Claim 8, Whitener discloses a strap connected to the first coated substrate at a first end of the strap and connected to the second coated substrate at a second end of the strap (paragraph 23).
Regarding Claim 9, Whitener discloses the strap is disposed substantially perpendicular relative to the seam (paragraph 23).
Regarding Claim 10, Whitener discloses the strap is disposed substantially diagonally offset relative to the seam (paragraph 23).
Regarding Claim 11, Whitener discloses the strap is fixably disposed between: the first elastomeric coating and the first substrate, and the second elastomeric coating and the second substrate (paragraph 23).
Regarding Claim 12, Whitener discloses the lid has a width of about 1 m to about 30 m and a length of about 1 m to about 30 m (paragraph 20 and 21). 
Regarding Claim 13, Whitener discloses the lid contacts at least two of the four side walls within the interior space of the tank (paragraph 1).
Regarding Claim 14, Whitener discloses the lid contacts the four side walls within the interior space of the tank (paragraph 1).
Regarding Claim 15, Whitener discloses the first coated substrate is encapsulated by the first elastomer and the second coated substrate is encapsulated by the second elastomer (paragraph 16).
Regarding Claim 16, Whitener discloses each of the first coated substrate and the second coated substrate is shaped to interlock with each other to form the seam (paragraph 22).
Regarding Claim 17, Whitener discloses the first coated substrate has a first edge and the second coated substrate has a second edge, wherein the second edge interfits within the first edge to form the seam (paragraph 22).
Regarding Claim 18, Whitener discloses each of the first substrate and the second substrate comprises a polystyrene (paragraph 13).
Regarding Claim 19, Whitener discloses each of the first elastomer and the second elastomer comprises a polyurea (paragraph 6).
Regarding Claim 20, Whitener discloses each of the first elastomer coating and the second elastomer coating independently has a thickness of at least about 50 mils (paragraph 11).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-13, 18 and 20 of U.S. Patent No. 11273976 in view of Whitener (U.S. Pub. No. 20150284924).  Whitener teaches the lid has a width of about 1m to about 30 m and a length of about 1m to about 30m and each substrate has a width of about 1m to about 2m and a length of about 3m to about 10m (paragraphs 20 and 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733